ORDER
Pursuant to Rule 410(c), SCACR, we approve an amendment to the South Carolina Bar Constitution that was submitted by the South Carolina Bar. Amended Section 9.4(b) provides as follows:
*413(b) If more than one person is nominated for any such office or position, ballots containing the names of all nominees for each contested position shall be distributed to all members who are eligible to vote at the same time as ballots for contested Circuit Delegate elections are distributed. The nominee who receives the greatest number of votes for each office or position shall be declared elected. In the event of a tie vote, the House of Delegates shall determine which of those tied nominees shall serve.
The amendment is effective immediately.
/s/Donald W. Beatty, C.J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
/s/George C. James, Jr., J.